Title: To Thomas Jefferson from William Sunderson, 28 December 1808
From: Sunderson, William,Thurstle, A. W.
To: Jefferson, Thomas


                  
                     
                        28 Dec 1808
                     
                  
                  At a meeting of the Merchants, Mechanics, Traders and Mariners of Boston convened on Tuesday Evening December 20th 1808—it was resolved that a Committee be appointed to prepare a memorial to the President of the United States expressive of the disapprobation of this meeting on the Embargo & that the said Committee be directed on the Evening of Wednesday the 29th to make their report & that this meeting stands adjourned to that time
                  At an adjourned meeting of the Merchants Mechanics & Traders & Mariners of Boston held Wednesday evening Decr. 28th the Committee appointed for the purpose reported the preceding remonstrance which being read from the Chair it was accepted as the sense of the meeting & the Moderator & Secretary were directed to subscribe it & without delay forward it to the President of the United States—
                  Conformably with the above directions we the undersigned have the honor to transmit the preceding in the hope it will meet your approbation—any reply through us will be communicated to the applicants by
                  
                     Wm Sunderson Chairman
                     A W Thurstle 
                     
                  
                Enclosure
                                    
                     
                        Boston 28 Dec 1808—
                     
                     You being placed in the highest Office within the gift of your constituents and in that situation ostensibly directing the political government of the United States.
                     The Merchants Mechanics Traders and (Mechanics) Mariners of the town of Boston in the State of Massachusetts would ask leave to
                     Humbly & respectfully represent
                     That they are all dependent on their own exertions for subsistence and have always been accustomed to employment and industry. they are always ready to support the lawful measures of government even with the relinquishment of their property and lives and to suffer the privations of the conveniences and necessities of life, rather than the government should hesitate to adopt measures productive of the independence and happiness of the country. they also would cheerfully uphold the acts of their rulers even should they extend farther than the constitution provides, if it be necessary for the safety & prosperity of the nation—But when government adopts a system, and after its fallacy is proved, still persevere in and pursue it when it is attended with advantage to foreign nations, and utter destruction to ourselves, when it produces civil discord, and heightens party animosity and especially when its evident intention is to unjustiably depress an illfated section of the union, and on their ruin to erect the riches and glory of another part of the nation, your orators conceive it an indispensable duty an unalienable right and the highest prerogative of freemen to appeal to their rulers for redress, and to use the most sacred privilege secured to them, by the Magna Charta of their liberties to remonstrate against the proceedings of government and respectfully to require relief
                     Nothing but the most abject necessity should induce your remonstrants to address you in this manner. nothing but a conviction of the propriety of their conduct uniformly in passively submitting to the laws enacted by the constituted authorities of their country; they feel self assured that they must no longer be silent for they conceive it their duty to complain when they consider their individual embarrassed situation, a loathsome prison every moment presenting itself to their imaginations which they fear will soon be realized; when they contemplate the extreme indigence in which the acts of government have placed them when they return to their homes from an unsuccessful search for labor, which they would with alacrity perform could they obtain it, harassed by duns, heart broken with disappointment, & exhausted with hunger; how heartrending is it to hear the cries & supplications of their children for sustenance when they possess it not, nor the ability to obtain it; when they behold the dear consort & partner of their joys and sorrows, surrounded by their offspring exposed to the inclemency of the frigid atmosphere, destitute of decent raiment if not of all, their blood congealed in their veins, when their robust & athletic bodies, are reduced to the appearance of skeletons, when pallid disease has usurped the place of roseate health, when their miseries are so acute that death would be considered a blessing—what parent can be silent what man of feeling, can hesitate, to appeal for succour, (next under G) to the authors of their misery.—
                     It would be ungenerous in your remonstrants, were they to neglect to acknowledge, that their fellow townsmen, have been alive to their calls on their County. Heaven forbid such ingratitude;—the kind benefactions made by many munificent individuals, and the provision which the town has made for the relief of the indigents must & will ever be cherished in grateful remembrance, but where these claims are so numerous, it is impossible to afford succour to every applicant consequently some must be neglected, or if an equal distribution be made, the portion will be too small to provide for the wants of a numerous family for any length of time.—
                     Thus situated what is their resource, what avenue is there, by which they can escape the chill blasts of poverty disease and death; none but robbery and that is merely prolonging life, to expire victims of the law by the hands of the common executioners; must they add vice to indigence, must they transgress the holy laws of Heaven,—? however inimical to their principles however shocking to the man of virtue, still he must do it or perish with hunger, or else cut the attenuated thread of life himself, and rush into the presence of his maker & his judge;—
                     Had the Embargo been anticipated, or had timely notice been given, of the intentention of government to impose the measure preparation might have been made—had it been known that it was to remain so long an oppression on the people of the United States, they might have withdrawn from their own, into some foreign & more genial country: there they might have found assistance, to maintain themselves & families or left wild philosophers to pursue their experiments among themselves: but with true patriotism they resolved to sustain the shock confident that the Embargo would be repealed if of no good effect, & willing to support it with their lives & fortunes if it operated to the advantage of the nation;—having accumulated Sufficient property to enable them, to support their families for some months they have not murmurred before; but now their fund being exhausted, they are left unable & destitute of the means of subsistance unless robbery & murder be resorted to or some mode illegal criminal & dishonest.
                     The major part of your applicants are poor, illiterate persons, who have not devoted much time to mental improvement, the knowledge of some not extending far beyond the Bible & prayer books. if they possessed the advantage of a liberal education, or if they had applied themselves to the acquisition of literary attainments, they might be able to evince to you, the futility & impotency of the Embargo. as it is they must be content to offer for your consideration their unanimous opinion concerning that self destructive measure, as collated from ephemeral productions; aware of the many calls on your time they will state with all possible brevity the sentiments they entertain on a matter of such great national import—
                     The professed design of the Embargo was to conciliate the European belligerents, & to protect the mariners & property of the United States from the violators of their neutral rights. It is undeniable that this was a politic & wise motive: but probably some measure might have been adopted, better calculated to maintain the independence & support the rights of this country: ought we to submit to be driven from what we have an unquestionable title to?—if a man attack another on the highway is the person attacked, to tamely & quietly submit, without repelling the assailant? is he to remain peaceably at home, & starve—lest he expose himself, he may chance to receive a flagellation,? or should he arm himself & in case of a rencontre exert his utmost abilities to overthrow his antagonist tho’ at the hazard of his life? Which of the two modes of conduct is most manly, most honarable? who can for a moment hesitate, which alternative to choose, slavery & submission or death? can any one long deliberate? will he not, immediately exclaim, “death or honor” our birthright never shall be wrested from us? is not this the language nature would dictate? what man is there who would not unite in the sentiment? it is to be hoped there are none; why then, in a national point of view, not act in conformity to those principles? why not in a courageous & spirited manner, vindicate the nation’s honor, why suffer incursions on indisputable immunities? why not refuse obedience to unprincipled laws? why not fight & die in the support of rights, by unjust persons infracted? these questions let the well informed answer.
                     As government have adopted what was conceived the better mode: it may be proper to slightly descant on the tenor & course of their apparent mal-administration. 
                     Your remonstrants would divide their observations
                     First The effects of the Embargo on the Belligerents
                     Second Its effects on ourselves.
                     After which they would ask this question
                     Is the Embargo a politic measure, does it injure Great Britain & france, & does it not mostly injure ourselves?
                     When we say we will submit distresses for our Country’s benefit, we mean that the nation shall receive more advantage than the injury we sustain, therefore having relinquished our property for our Country we must inquire
                     What have been the effects of the Embargo, on Great Britain In discussing this question it will be most proper to subdivide it into two parts. Vizt. Advantageous & disadvantageous effects of this measure as it operates on Great Britain
                     To great Britain what have been the advantages?
                     She obtains the seamen of the United States, who resort to her navy for employment whereas formerly she was obliged to impress them, contrary to their wishes.—She monopolizes the trade & commerce of the world; this certainly must impoverish her merchants & ruin her Citizens—her ships manned with the mariners of America, who driven from thier natal shores by poverty & hunger, seek shelter in a foreign clime.—Great Britain enjoys a traffic with nearly all the commercial world. her ships cover the Ocean, the flag of Great Britain & the sails of her merchantmen, throng every sea, the luxuries of the different portions of the globe, in British vessels are wafted to that rich & happy Country without a commercial competitor, without one adventuring rival we see her amassing incomparable wealth, opulence has become the characteristic of that nations, while we behold her, viewing us, & considering us as a foolish people, & we unable to exercise our rights, obliged to surrender commercial intercourse, & on the shrine of national prejudice offer up our dearest, & hard purchased privileges, a victim to the infatuation of blind & insipid rulers Some contend that the injuries & deprivations which England Sustains are incalculable—your remonstrants desire to be thankful that they are not devoted to any political sect to so great a degree, as to secrete or withold any of the effects produced [by] the measures of government. they are as willing to make known their sentiments on one topic as on another: they have no reservation confident that there is no duplicity in their motives. they stand forward and avow their principles, having maturely reflected on the subject of the embargo & its operation on other nations particularly England they hesitate not to declare that in their opinion—The only disadvantage resulting from the Embargo to Great Britain are the want of American supplies; Cotton, timber & Tobacco now it is to be ascertained, are these the staples of Great Britain are they requisite to her existence as a manufacturing & mercantile nation? if so, Can they obtain them at other places than America? It is not to be denied, that Cotton & timber are absolutely necessary to the British people, but is as certain, they may (obtain) do without Tobacco;—well then, it being confessed that the two first articles are necessary, what countries are there, so fruitful as the United States? is there any climate so well adapted for growing Cotton? are there any woods or forests, throughout the world to which England has access but the United States?
                     Persons asking these questions must be pointed to the Brazils blessed with a salubrious climate, under the genial influence of the Sun of nature, possessing a fertile soil, they may in a short time be able to raise from fifteen to twenty millions of pounds of excellent Cotton, her Great Britain’s West Indies colonies, will make a large addition to the stock. the English settlements in Asia can furnish fifty millions of pounds, in two years of 25 millions per  annum, which can be proved by documents in the possession of your remonstrants & they may safely calculate on 25 to 35 millions of pounds per Ann from the East Indies then must be added, Spanish America; the coast of Guinea may raise from 60 to 80 millions, then if Great Britain secures these supplies they receive from 120 to 140 millions of pounds annually being twice the quantity of its present yearly consumption—
                     Timber, can be procured from the forests of Sweden, Canada, her other North American colonies & the coast of South America, will not these places furnish ample supplies for the use of the Island of Great Britain If she can obtain such immense quantities of these her greatest necessities what is she to apprehend, by stopping our trade with her, we oblige her to open new resources hitherto unexplored & when we attempt to assume our former intercourse with her it is to be feared she will refuse to traffic with us,
                     Notwithstanding the advantages greatly counterbalance the injuries to Great Britain by the Embargo, yet she is willing that we shall participate with her the prosperity she now alone enjoys. no sordid view appears to influence her. hear the language of one of her principal Secretaries to the American ambassador to that court under date September 23 1808. he says, “His majesty has no other disposition than to cultivate the most friendly intercourse with the United States—And “It is often idly asserted, that the depression of ‘some’ other country is necessary or serviceable to this. The prosperity of America is essentially the prosperity of Great Britain; it will not hereafter be imputed to Great Britain either on the one hand that she envies American industry as prejudicial to British commerce, or on the other hand, that she is compelled to court an intercourse with America as necessary to her [existence.] His majesty would not hesitate to contribute in any manner in his power to restore to the commerce of the United States its wonted activity, & if it were possible to make any sacrifice for the repeal of the Embargo without appearing to deprecate it as a measure of hostility, he would gladly have facilitated its removal as a measure of inconvenient restriction on the American people;”
                     Implicit credence should not be given to the assurances of any court whatever, reason should dictate & prudence [pursue] the measures, pointed out by reason, too much caution & vigilance cannot be observed by any one. there is no individual exempt from imposition all are alike subject to become the dupes of cunning devisers & base intriguers, subtlety is natural to man; how much on their guard then, should they be, to whom are confided the happiness & fate of a large rich & populous country; by whose directions we are to be governed & whose dictates. we are undeviatingly (if constitutionally) to obey—the King of Great Britain is doubtless subject to the same failings as other earthly potentates he is liable to commit the same errrors; but the universal tenor of the conduct of the British Cabinet, evince that they consider us more like a Sister & a friend, than an enemy & rival
                     Your remonstrants are afraid they may have been tedious in their comments on the first question, by brevity they will endeavor to compensate for the improper length of the above animadversions the next question in course to be considered is quickly answered & in doing it they will not unnecessarily trespass on your time—it is How has the Embargo operated on france—?
                     France not being a commercial & enterprizing people it being despotic monarchy, the citizens being subject to the whims & caprices of a military tyrant whose emulation is to exceed all civilized conquerors & warriors in military fame & cruelty, he being the sovreign lord & master of his dominions, his whole ambition being to wade thro rivers of blood, to usurp the lawful rights of others & by injustice & oppression to erect his throne & stanard in blood & carnage on the murdered bodies of his enemies, & slaughtered subjects. it cannot be expected that the Embargo will operate as an injury or benefit. the minister of foreign relations in his official exposition, expressed his entire approbation of the measure which clearly proves that it does not militate with the prosperity of that empire, in fact they have one strong reason to approve it, for it effectually destroys this nation which greatly assists the evil machinations of that fell despot Napoleon—
                     We now arrive to the last & most important question,
                     What have been the effects of the Embargo on the United States? It would require the tongue or pen of inspiration to delineate the distresses which the Embargo has heaped on this people, a common mind cannot conceive, must less a common hand, pointing them: it requires more talents than the applicants possess, & more genius than they have notwithstanding which, they are willing to betray their ignorance & confess their want of talents, for the welfare & good of their fellow Countrymen, those once possessed of mediocrity, who thought they might defy the blasts of fortune are reduced to want & beggary, & those over whom the chill wind of adversity used to blow without material effect, are now reduced to the lowest possible ebb of poverty. their situation is truly deplorable. it is not their intention to work upon your feeling & to engage the nicer senses in their favor, that your remonstrants address you. they appeal for justice & compassion; “purity of style & elegance of diction” is  not their aim or wish. their design is fulfilled, be sufficiently perspicuous for you to comprehend them, & their composition sufficiently chaste if divested of acrimonious political remarks & so pure as not to offend the ears of that magistrate to whom respect is due, not only for his services but his years:—divested of political rancour, & party distinction, the applicants, would wish to humbly commend their lamentable situation to executive consideration: there is one suggestion which it may not be proper to omit that the surplus money in the national treasury (respecting the appropriation of which you manifest so much concern) be devoted to alleviate the distresses of the indigent of the United States
                      It is not intended to admit individual representations, in fact, universal distress is so great that were it permitted to make such representations, it would be but one continued series of “calamity recounted”—we therefore would direct your attention to our terrible & distressing situation; & pray such relief as my be applicable to the case—
                     You being about to retire from the presidential chair, your Orators would ask leave to congratulate you upon that occasion, about to relinquish the cares and responsibility of a public life “for rural scenes & social enjoyment.” after a long & arduous service, you must feel truly happy. but it must be a great addition to your felicity to carry the esteem & blessing of the great portion of the union, into retirement—your Orators wish that you may largely participate in the pleasures of this life, as a recompense for your services; they hope & pray that after a long life of pleasure & happiness, you may be received into Heaven & there enjoy eternal happiness & inherit everlasting glory—
                     Supplicating some immediate relief—which we earnestly desire, as in duty bound your petioners will ever pray—
                     
                        
                           
                              E Noloff
                           
                        
                        Chairman of Committee
                     
                  
                  
               